Citation Nr: 0711735	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for history of strain of the right lateral 
collateral ligament (right knee strain). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
June 2006.  

The underlying issue of entitlement to service connection for 
a right knee strain is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 1991, the RO denied service connection for a 
right knee strain.  The veteran was notified of that decision 
in a letter dated that month, did not appeal, and that 
decision is now final.

2.  Evidence received since September 1991, when considered 
by itself, or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the right knee claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

 New and material evidence has been received, and the claim 
for service connection for a right knee strain is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In April 1991, the veteran requested service connection for a 
right knee injury.  The RO denied this claim in September 
1991, and notified the veteran of such denial and his 
procedural and appellate rights letter that same month.  The 
veteran did not appeal and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
When a claim is the subject of a prior final denial, it may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.   New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).  

Evidence of record at the time of the September 1991 decision 
included service medical records noting that the veteran 
sustained a fall in January 1955, was ultimately diagnosed 
with lateral collateral ligament strain of the right knee, 
and hospitalized for rest, right knee elevation, and 
exercise.  A May 1955 examination noted that the knee 
recovered almost completely and that the veteran will have an 
essentially normal knee.  A June 1955 separation examination 
noted that the veteran sustained a lateral collateral 
ligament strain of the right knee.  An August 1991 VA 
examination diagnosed history of strain of the right lateral 
collateral ligament.  

The stated basis for the 1991 denial of the service 
connection claim was that the veteran was that there was no 
record of post-service treatment for a knee condition and no 
medical evidence of any residuals of a right knee injury.

The following evidence was presented or obtained after the 
September 1991 RO decision.

A VA joints examination was conducted in May 2005.  The 
diagnosis was mild arthritis of the right knee with 
calcification of the quadriceps muscle at the insertion site.  
There was no major functional impairment.  The examiner 
opined that the current findings were not related to the 
inservice surgery of the collateral ligament of the right 
knee, but offered no basis for that opinion.  

In statements and testimony, the veteran stated that he has 
suffered with right knee pain and limitation of function 
since his inservice injury.  Also of record is a statement 
from the veteran's employer who noted that the veteran has 
worked for him for almost 40 years, and has had to use an 
elastic bandage on his right knee which must be adjusted 
during the day.  Finally, the veteran's twin brother stated 
that the veteran's right knee has never been normal since 
separation from service.  

The evidence received subsequent to the September 2001 RO 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board concludes that the statements and testimony of the 
veteran, and the statements of his employer and twin brother, 
and the May 2005 medical examination report constitute new 
and material evidence.  Prior to the submission of this 
evidence, there was no evidence of chronicity and no evidence 
of a current right knee disability.  Assuming the credibility 
of this evidence, see Justus, supra, the additional evidence 
relates to an unestablished fact necessary to substantiate 
the appellant's claim, that the veteran has a current right 
knee disability.  When considered with all the evidence of 
record, especially the inservice knee injury and subsequent 
treatment, a reasonable possibility of substantiating the 
claim is raised.  38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.


ORDER

The claim for service connection for a right knee strain is 
reopened.  To this extent only, the appeal is granted.




REMAND

The Board has determined that new and material evidence has 
been presented.  However, as noted, the ultimate credibility 
or weight to be given the new evidence was presumed for the 
purpose of reopening the claim, but must now be determined as 
a question of fact.  See Justus, supra.  Additional 
development is needed prior to a resolution of this issue.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

A May 2005 VA examination report found that the veteran's 
current right knee findings are not related to the inservice 
surgery of the collateral ligament of the right knee.  
However, this examination is inadequate.  The conclusion was 
based on an inaccurate account of the veteran's medical 
history as the veteran did not undergo right knee surgery in 
service, and the examiner did not discuss the reasoning upon 
which the opinion was based.  Therefore, the case must be 
returned to the RO for another examination and adjudication 
on the merits based on all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notice and 
development procedures pursuant to 38 
U.S.C.A. §§ 5102-5103A, and 5107 (West 
2002 & Supp. 2005) are fully complied 
with, to include requesting that the 
veteran submit all relevant evidence in 
his possession relating to entitlement to 
service connection for right knee strain.

2.  After completion of the foregoing, 
afford the veteran an appropriate VA 
examination to determine the current 
nature and likely etiology of any 
demonstrated right knee disability.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the file.

Based on the examination and review of 
the claims folder, the examiner should 
express and opinion as to whether it is 
at least as likely as not that any 
demonstrated right knee disability is the 
result of the injury incurred in service, 
as claimed by the veteran.  The examiner 
must explain the rationale for all 
opinions given.  

3.  The RO should then readjudicate the 
claim on the merits.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


